Citation Nr: 1816176	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction from 70 percent to 30 percent evaluation for posttraumatic stress disorder (PTSD), effective September 1, 2015, was proper.

2.  Entitlement to a total disability evaluation for individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Christie Bhageloe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1969 to February 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2012 and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the February 2012 rating decision, the RO denied a TDIU.  The Veteran appealed that decision.  

In the June 2015 rating decision, the RO decreased the evaluation for PTSD from 70 percent to 30 percent, effective September 1, 2015.  The Veteran appealed the propriety of the rating decision.  

The Veteran testified before a Decision Review Officer at a February 2015 RO hearing.  A transcript of this hearing is of record.

In March 2016, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  



FINDINGS OF FACT

1.  At the time of the June 2015 rating decision, which reduced the Veteran's evaluation for PTSD from 70 percent to 30 percent, the Veteran had been in receipt of the 70 percent evaluation for more than five years.  

2.  The reduction in evaluation for PTSD is not supported by the evidence of record at the time of the rating decision; evidence showed that the Veteran's ability to function under the ordinary conditions of life and work had not improved.  

3.  Resolving all reasonable doubt in favor of the Veteran, and throughout the appeal period, the evidence demonstrates that the Veteran's PTSD precludes him from securing and following any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent evaluation for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

This matter stems from an October 2014 rating decision, which proposed to reduce the Veteran's evaluation for PTSD from 70 percent to 30 percent following the results of a January 2014 VA examination.  In a June 2015 rating decision, the RO reduced the Veteran's evaluation for PTSD to 30 percent, effective September 1, 2015.  Thus, all procedural requirements were met.  The Veteran disagreed with the reduction, but did not initiate an appeal for a higher evaluation.  

At the time of the June 2015 reduction, the 70 percent evaluation for the Veteran's PTSD evaluation had been in effect since October 2009.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413,417-18 (1993).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran asserts that his service-connected PTSD has not improved.  At his February 2015 RO hearing, he testified that his medications had increased and that he had been seen by three different psychiatrists in the last year.  Describing his mental health symptomatology, he reported avoidance as his main problem (he just stayed home; he was locked away); he slept five to six hours at most (avoiding dreams); and he had anxiety (flashbacks were now a regular and daily occurrence).  

The Veteran's PTSD has been evaluated as 70 percent disabling, effective October 27, 2009, and as 30 percent disabling, effective September 1, 2015, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 70 percent rating, the evidence must show his symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

VA treatment records from 2012 to 2014 reflect that the Veteran's active medications included Bupropion (twice a day) and Fluoxetine (once a day) for mood and Clonazepam (four times a day) for anxiety.  In 2015, his active medications listed Gabapentin (once a day) for anxiety and Bupropion (once a day) and Escitalopram Oxalate, generic for Lexapro, (once a day) for mood.  

At a January 2014 VA examination, the VA examiner noted that the Veteran had a good relationship with his wife of 31 years, had few friends, and made acquaintances in his hobby of collecting primitive art, with his neighbors and in going to flea market.  He continued to undergo psychiatric treatment.  Upon objective evaluation, the VA examiner determined that the Veteran continued to meet the diagnostic criteria for PTSD and also had symptoms of anxiety and chronic sleep impairment.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  Following a review of the claims file and clinical interview of the Veteran, the VA examiner found that the Veteran continued to experience symptoms of PTSD at a clinical level of intensity that appeared to be well-managed by psychotropic medications and perceived good benefit from psychotherapy.  

A February 2014 VA treatment record reflects that the Veteran had nightmares, flashbacks, and hypervigilance.  His appetite, sleep problems and energy level were okay.  No depression, suicidal ideation, or feelings of hopelessness or worthlessness was reported.  

At a June 2014 VA clinic visit, the Veteran made vague complaints of depression.  He continued to report having nightmares, flashbacks, and hypervigilance.  He reported poor sleep due to frequent nightmares.  The VA treating psychiatrist noted that the Veteran had chronic PTSD and mild depression.  

A July 2014 VA treatment record documents that the Veteran had significant high  anxiety, tension, irritability at times, sleep deprivation and bad dreams, frequent flashbacks and nightmares, and periodic panic attacks in crowded places.  His VA treating psychiatrist, who had changed since his last VA clinic visit, characterized the Veteran's PTSD as chronic and moderately-severe.  A trial of Lexapro was ordered.  

At a December 2014 VA clinic visit, the Veteran was being treated for the first time by a new psychiatrist.  He reported that the Lexapro was helping to manage his anger and irritability.  He also endorsed symptoms of hypervigilance and heightened intrusive trauma memories, but no depression or suicidal ideation was noted.  The VA treating psychiatrist found that the Veteran was clinically stable at this time.  

In March 2015, the Veteran reported that he was drinking Bloody Marys two to three times a week, but never to the point of intoxication.  He also endorsed symptoms of depression, lack of energy and interest, procrastination, anhedonia, intrusive combat memories, fear of crowds, hypervigilance, and heightened hyper startle response.  He was stable on Lexapro, but currently felt increased depression.  The VA treating psychiatrist concluded that the Veteran was suffering from an exacerbation of PTSD symptoms.  

To comply with the regulatory requirements under 38 C.F.R. § 3.334(a) establishing that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, the Veteran was afforded another VA examination in April 2015.

At an April 2015 VA examination, the VA examiner noted that his relationship with his wife had remained the same since his last VA examination.  He spent most of the time with his wife or went out alone.  Upon objective evaluation, the VA examiner found that the Veteran met the diagnostic criteria for PTSD and also identified additional symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, social isolation and increased emotional lability.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

August 2015 and December 2015 VA treatment records document that the Veteran presented with symptoms of depression, lack of energy and interest, procrastination, anhedonia, intrusive combat memories, fear of crowds, hypervigilance, heightened hyper startle response, flashbacks, feelings of detachment from others, avoidance of distressing memories, thoughts, and feelings about trauma, and avoidance of external reminders of trauma.  He had six hours of sleep per day, which was described as poor quality, non-restorative and requiring daytime naps.  

Based on a totality of the evidence, the Board finds that a restoration of the Veteran's 70 percent evaluation for PTSD is warranted.  It appears that the RO, in deciding to reduce his PTSD evaluation, relied on the findings of the January 2014 and April 2015 VA examinations that concluded his occupational and social impairment caused by his PTSD was consistent with 10 and 30 percent evaluations, respectively, as well as the determination that his mental health symptomatology was well-controlled by his medications.  However, a careful review of the Veteran's VA treatment records does not actually reflect a sustained material improvement in his PTSD.  

In that regard, the Board notes that at the time of the June 2015 rating decision, the evidence showed that the Veteran continued to remain socially isolated, aside from interacting with his wife, who remained his only consistent and positive relationship.  Although the Veteran's medications may have helped to mitigate the severity of the Veteran's mental health symptoms, none of his VA treatment records demonstrated that his symptoms had improved so significantly as to reflect an overall functional change.  No reports of increased motivation to engage in activities or socialize were made.  Instead, the Veteran reported that he remained "locked away," had daily anxiety and flashbacks, and slept no more than six hours a day due to intrusive dreams.  Notably, at his April 2015 VA examination, the VA examiner identified an increase in symptomatology from his January 2014 VA examination, including increased emotional lability, social isolation, anxiety, depressed mood, and disturbance of motivation and mood.  Therefore, the Board finds that the evidence shows that due to his PTSD, the Veteran's ability to function with ordinary activities of life and work had not improved.  Consequently, the evaluation of 70 percent for PTSD is restored effective September 1, 2015.  

TDIU

The Veteran contends that his service-connected PTSD prevents him from securing and following any substantially gainful employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

Throughout the appeal period, the Veteran's sole service-connected disability, PTSD, is 70 percent disabling.  At a 70 percent combined evaluation throughout the appeal period, the Veteran's service-connected PTSD renders him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

The record includes conflicting information as to when the Veteran was last employed.  The Veteran provided a May 2012 Social Security Administration Earnings Statement reflecting that he had not earned any income in 2008, 2009, or 2010.  However, he had also made statements that he last worked in 2010.  

Nevertheless, available records reflect that the Veteran reportedly had a sporadic work history in the last 10 years that he worked.  He vaguely described being an estimator for 15 years, but also stated that he had lost his organizational skills and could no longer do the math or deliver a report.  Reports at his April 2010 VA examination also indicate that he had worked as a planner or estimator and a carpenter or painter.  His most lucrative job was an engineering planner in 1987, where he earned $38,000 annually.  According to his January 2011 VA Form 21-8940, from May 2007 to July 2007, he reportedly worked in maintenance full-time and earned $1,800 a month.  He was reportedly last employed from December 2009 to March 2010, where he worked full-time in sales for a cake vendor at a warehouse shopping club and earned $1200 a month.  While performing a demonstration, the Veteran described an incident where he had passed out from what he believed to be the medications he took for PTSD and the stress and anxiety of working for his employer.  He said he quit working for the vendor, because he got angry with the business owner.  Since his last job, the Veteran has not tried to obtain any other employment.  The Veteran noted that he had completed four years of college, but he did not indicate his field of study, or what degree, if any, he had obtained.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, throughout his appeal period, his PTSD prevents him from securing and following any substantially gainful employment.  

The Board recognizes that during the relevant appeal period, the Veteran underwent VA examinations for PTSD in February 2012, January 2014, and April 2015.  At his February 2012 VA examination, the VA examiner concluded that the Veteran had no mental condition that resulted in a level of impairment to preclude interpersonal, social or occupational functioning.  As discussed in the rating reduction portion above, neither the January 2014 nor April 2015 VA examiners found that the Veteran had any significant occupational and social impairment due to his mental health symptomatology.  However, it has also been determined that the VA examiner's opinions as to the degree of the Veteran's functional impairment caused by his PTSD were not necessarily the most accurate assessment when evaluated against the other evidence of record.  In that regard, the Board concluded that the Veteran's 70 percent evaluation for his PTSD should be restored.  Accordingly, the Board finds that the VA examiners' opinions as to the extent of the Veteran's functional impairment due to his PTSD to be less persuasive.  

More probative are the Veteran's lay reports and the clinical findings detailed in his VA treatment records documenting that he remained functionally limited by his lack of motivation, his preference for isolation, his poor sleep, requiring daytime naps, and his feeling that his occupational skills have become hampered by his PTSD.  See August 2011 statement and July 2014, December 2014, March 2015, and August 2015 VA treatment records.  Additionally VA treatment records from December 2015 to November 2016 do not show any improvement in the Veteran's PTSD to suggest that he was capable of performing in any occupational setting.  

Finally, in October 2013, the Veteran submitted an opinion from an independent board certified rehabilitation counselor.  After reviewing the Veteran's VA records, the rehabilitation counselor noted that the Veteran did not have a stable work history and had PTSD.  Based on the rehabilitation counselor's expertise, the counselor opined that the Veteran was not employable and would not be a candidate for vocational rehabilitation services.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected PTSD precludes him from securing and following any substantially gainful employment.  Therefore, the Board concludes that resolving all reasonable doubt in favor of the Veteran, his TDIU claim is granted. 


ORDER

The 70 percent evaluation for PTSD is restored effective September 1, 2015, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.   



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


